DOMENGEAUX, Judge,
dissenting.
I do not subscribe to defendant’s claim that the evidence which he complains of was evidence of other crimes. The bank card which was retrieved from the bank was one of the several credit cards which the victim lost as a result of his encounter with the defendant.
The defense in this case was not that defendant didn’t use the credit card and Sears account card, but rather was whether the victim authorized defendant to use the cards. The defendant’s attorney in his opening statement stated: “Melvin has always admitted that he received the VCR’s from Sears when they were delivered by the cab. He’s always admitted selling them because his agreement with the (victim) was that that’s what he would do.”
The bank card was one of the items kept by the defendant after his encounter with the victim. The evidence concerning the bank card is not evidence of other crimes, but merely corroborates, as the Trial Judge said, the fact that defendant did keep the cards.
Motive was a serious issue in this case. The defendant takes the position that the victim had given him permission to use his credit card. The fact that the bank machine retrieved the card when it was attempted to be used, shows that the victim did not give permission to the defendant to use the bank card. This evidence was presented to corroborate the lack of permission, and the true motive of the defendant. It was not offered to depict the accused as an offender.
The evidence in regard to the bank card is not evidence of other crimes, but was merely additional evidence that the defendant had the victim’s credit cards after the encounter between the two people. This coupled with defendant’s attorney’s opening statement to the jury agreeing that the defendant used the victim’s cards, but with the latter’s permission, shows that the defendant’s argument on appeal is without merit.
Under the total circumstances of this case any error which could be attributed in the trial proceedings is harmless.
Defendant’s conviction should be affirmed.